                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Haehun Ryu,               )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00208-RJC-DSC
                                      )
                 vs.                  )
                                      )
    US Citizenship & Immigration      )
              Services                )
            William Barr              )
        R. Andrew Murray,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 18, 2020 Order.

                                               May 18, 2020




      Case 3:19-cv-00208-RJC-DSC Document 11 Filed 05/18/20 Page 1 of 1
